SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

127
KA 15-00126
PRESENT: WHALEN, P.J., PERADOTTO, CARNI, LINDLEY, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

RAYMOND M. BURLEY, DEFENDANT-APPELLANT.


KATHLEEN E. CASEY, BARKER, FOR DEFENDANT-APPELLANT.

RAYMOND M. BURLEY, DEFENDANT-APPELLANT PRO SE.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Matthew J.
Murphy, III, J.), rendered September 11, 2014. The judgment convicted
defendant, upon his plea of guilty, of unlawful manufacture of
methamphetamine in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of unlawful manufacture of methamphetamine in
the third degree (Penal Law § 220.73 [1]). We reject defendant’s
contention that his waiver of the right to appeal is invalid. It is
well settled that “ ‘[n]o particular litany is required for an
effective waiver of the right to appeal’ ” (People v Fisher, 94 AD3d
1435, 1435, lv denied 19 NY3d 973; see People v Kemp, 94 NY2d 831,
833). Here, “[t]he record establishes that defendant’s waiver of the
right to appeal was knowing, voluntary and intelligent and that it was
‘intended comprehensively to cover all aspects of the case’ ” (Fisher,
94 AD3d at 1435). Defendant’s valid waiver of the right to appeal
encompasses his challenge to County Court’s suppression ruling (see
Kemp, 94 NY2d at 833; People v McNew, 117 AD3d 1491, 1492, lv denied
24 NY3d 1003).




Entered:    February 11, 2016                      Frances E. Cafarell
                                                   Clerk of the Court